Case: 10-50623 Document: 00511388539 Page: 1 Date Filed: 02/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 21, 2011
                                     No. 10-50623
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

FREDERICK C. FERMIN,

                                                   Plaintiff-Appellant

v.

FINANCIAL FREEDOM SENIOR FUNDING CORPORATION, A Subsidiary
of One West Federal Savings Bank & Financial Freedom Acquisition, LLC,

                                                   Defendant-Appellee


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 5:08-CV-958


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Frederick C. Fermin appeals the district court’s grant of the defendant’s
motion for summary judgment on Fermin’s complaint that alleged, inter alia,
violations of the federal Truth in Lending Act, 15 U.S.C. § 1601 et seq., as well
as various federal and state law claims, in connection with a home equity
conversion loan (a/k/a reverse mortgage) obtained by Fermin in 2005.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-50623 Document: 00511388539 Page: 2 Date Filed: 02/21/2011

                                    No. 10-50623

      We review de novo a grant of summary judgment, applying the same legal
standards as the district court. Cuadra v. Houston Indep. School Dist., 626 F.3d
808, 812 (5th Cir. 2010).      Under the version of the Federal Rules of Civil
Procedure in effect when the district court entered judgment, summary
judgment should be granted “if the pleadings, the discovery and disclosure
materials on file, and any affidavits show that there is no genuine issue as to
any material fact and that the movant is entitled to judgment as a matter of
law.” F ED. R. C IV. P. 56(c)(2).
      Fermin enumerates twelve issues for appeal that are summarized as
follows: (1) The loan agreement terminated when Financial Freedom failed to
notify him that its parent company had been ordered into conservatorship
status; (2) a judge had determined in a prior lawsuit that Fermin was not
abusing the legal system; (3) the district court lacked personal jurisdiction
because Financial Freedom’s name was stated incorrectly in the caption of the
case; (4) Financial Freedom’s pleadings were void because they contained the
incorrect caption; (5) Financial Freedom’s assignment of the deed of trust on
March 28, 2005, was illegal; (6) Financial Freedom committed mail fraud by
mailing statements for illegal monthly charges; (7) Financial Freedom failed to
notify him of its assignment of the deed of trust in November 2009; (8) the loan
origination fees and finance charges were illegal; (9) his fourth and sixth claims
in his second amended complaint show a forfeiture of the loan; (10) his bipolar
disorder was an affirmative defense to his “bad conduct”; (11) he should have
been allowed to change his deposition; and (12) the loan agreement was governed
by state and federal laws. He also makes several unenumerated assertions,
including that (a) the district court overruled his objection regarding the liability
of assignees; (b) the order that he pay the defendant’s attorneys’ fees was not
authorized under Texas law; (c) Financial Freedom failed to comply with 12
C.F.R. § 226.33(a); (d) Financial Freedom’s collection of finance charges after it
was placed under conservatorship was illegal; (e) he is entitled to a default

                                         2
    Case: 10-50623 Document: 00511388539 Page: 3 Date Filed: 02/21/2011

                                  No. 10-50623

judgment under Texas precedent; and (f) he is entitled to a default judgment
because the magistrate judge misled him regarding several subsections of 12
U.S.C. § 2605.
      Although pro se briefs are afforded liberal construction, Haines v. Kerner,
404 U.S. 519, 520 (1972), even pro se litigants must brief arguments in order to
preserve them, Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). An
appellant’s argument must contain his “contentions and the reasons for them,
with citations to the authorities and parts of the record on which the appellant
relies,” and must contain “for each issue, a concise statement of the applicable
standard of review.” F ED. R. A PP. P. 28(a)(9)(A), (B). Although Fermin cites to
the record and to statutes, he fails to explain how these entitled him to relief on
his claims. Fermin has not adequately briefed any of his issues. Issues not
adequately briefed are deemed abandoned. Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Accordingly, the judgment of
the district court is AFFIRMED.
      Fermin’s motion is DENIED in part to the extent it seeks to strike the
appellee’s brief and is GRANTED in part to the extent it seeks to correct
Fermin’s reply brief.




                                        3